JOHN HANCOCK FUNDS II AMENDMENT TO AMENDED AND RESTATED ADVISORY AGREEMENT AMENDMENT (the “Amendment”) made this 25th day of June, 2010, to the Amended and Restated Advisory Agreement dated September 30, 2008, between John Hancock Funds II, a Massachusetts business trust (the “Trust”) and John Hancock Investment Management Services, LLC, a Delaware limited liability company (“JHIMS” or the “Adviser”). In consideration of the mutual covenants contained herein, the parties agree as follows: 1. AMENDED AND RESTATED APPENDIX A Appendix A is amended to decrease the advisory fee for the following funds: Global Fund Income Fund International Small Company Fund International Value Fund Small Company Growth Fund Appendix A is amended to add the advisory fee for the following funds: Currency Strategies Fund International Growth Stock Fund Mutual Shares Fund Technical Opportunities Fund II 2. EFFECTIVE DATE The Amendment shall become effective with respect to the Portfolios on the later of: (i) the date of its execution and (ii) approval by the Board of Trustees of the Trust of the Amendment. John Hancock Funds II By: /s/ Hugh McHaffie Hugh McHaffie John Hancock Investment Management Services, LLC By: /s/ Bruce Speca Bruce Speca APPENDIX A ADVISORY FEE SCHEDULES The Adviser shall serve as investment adviser for each Fund of the Trust listed below. The Trust will pay the Adviser, as full compensation for all services provided under this Agreement with respect to each Fund, the fee computed separately for such Fund at an annual rate as follows (the "Adviser Fee"). The term Aggregate Net Assets in the chart below includes the net assets of a Fund of the Trust. It also includes with respect to certain Funds as indicated in the chart the net assets of one or more other portfolios, but in each case only for the period during which the subadviser for the Fund also serves as the subadviser for the other portfolio(s) and only with respect to the net assets of such other portfolio(s) that are managed by the subadviser. For purposes of determining Aggregate Net Assets and calculating the Adviser Fee, the net assets of the Fund and each other fund of the Trust are determined as of the close of business on the previous business day of the Trust, and the net assets of each portfolio of each other fund are determined as of the close of business on the previous business day of that fund. The Adviser Fee for a Fund shall be based on the applicable annual fee rate for the Fund which for each day shall be equal to (i) the sum of the amounts determined by applying the annual percentage rates in the table to the applicable portions of Aggregate Net Assets divided by (ii) Aggregate Net Assets (the “Applicable Annual Fee Rate”). The Adviser Fee for each Fund shall be accrued and paid daily to the Adviser for each calendar day. The daily fee accruals will be computed by multiplying the fraction of one over the number of calendar days in the year by the Applicable Annual Fee Rate, and multiplying this product by the net assets of the Fund. Fees shall be paid either by wire transfer or check, as directed by the Adviser. If, with respect to any Fund, this Agreement becomes effective or terminates, or if the manner of determining the Applicable Annual Fee Rate changes, before the end of any month, the fee (if any) for the period from the effective date to the end of such month or from the beginning of such month to the date of termination or from the beginning of such month to the date of such change, as the case may be, shall be prorated according to the proportion which such period bears to the full month in which such effectiveness or termination or change occurs. 2 Advisory Fee Schedules Trust Portfolio Aggregate Net Assets Include the Net Assets of the following funds in addition to the Trust Portfolio Advisory Fee of the Trust Portfolio Active Bond Fund Active Bond Trust (JHT) 0.600%—at all asset levels. All Cap Core Fund All Cap Core Trust (JHT) 0.800%—first $500 million; and 0.750%—excess over $500 million. All Cap Value Fund All Cap Value Trust (JHT) 0.850%—first $250 million; 0.800%—next $250 million; and 0.750%—excess over $500 million. Alpha Opportunities Fund Alpha Opportunities Trust (JHT) 1.025%— first $250 million; 1.00%— next $250 million; 0.975%— next $500 million; and 0.950%— excess over $1 billion. Alternative Asset Allocation Fund N/A See below Blue Chip Growth Fund Blue Chip Growth Trust (JHT) 0.825%— first $1 billion; and 0.775%— excess over $1 billion.* *When Aggregate Net Assets exceed $1 billion on any day, the annual rate of advisory fee for that day is 0.800% on the first $1 billion of Aggregate Net Assets. Capital Appreciation Fund Capital Appreciation Trust (JHT) 0.850%—first $300 million; 0.800%—between $300 million and $500 million; 0.700%—between $500 million and $1 billion; and 0.670%—excess over $1 billion. Core Allocation Plus Fund Core Allocation Plus Trust (JHT) 0.915% first $500 million; and 0.865% excess over $500 million Core Bond Fund Core Bond Trust (JHT) 0.690%—first $200 million; 0.640%—next $200 million; and 0.570%—excess over $400 million. Core Diversified Growth & Income Portfolio See below See below Core Fundamental Holdings Portfolio See below See below Core Global Diversification Portfolio See below See below Currency Strategies Fund Currency Strategies Trust (JHT) 0.950%— first $250 million; 0.900% — next $250 million; and 0.850%— excess over $500 million. Emerging Markets Value Fund Emerging Markets Value Trust (JHT) 1.00%— first $100 million; 0.950% - excess over $100 million Emerging Markets Debt Fund Not applicable 0.725%—first $250 million; 0.700%—next $500 million; and 0.675%—excess over $750 million. Equity-Income Fund Equity-Income Trust (JHT) 0.825%— first $1 billion; and 0.775%— excess over $1 billion.* *When Aggregate Net Assets exceed $1 billion on any day, the annual rate of advisory fee for that day is 0.800% on the first $1 billion of Aggregate Net Assets. Financial Services Fund Financial Services Trust (JHT) 0.850%— first $50 million; 0.800%— next $450 million; and 0.750%— excess over $500 million. Floating Rate Income Fund Floating Rate Income Trust (JHT) 0.700%— first $1.1 billion; 0.675%— next $0.90 billion; and 0.650%— excess over $2 billion. Fundamental Value Fund Fundamental Value Trust (JHT) 0.850%—first $50 million; 0.800%—next $450 million; and 0.750%—excess over $500 million. Global Fund JHT Global Trust International Value Trust Income Trust Mutual Shares Trust JHF II International Value Fund Income Fund Mutual Shares Fund International Small Cap Fund 0.850% first $1 billion; and 0.800% excess over $1 billion. Global Agribusiness Fund N/A 0.850%— first $250 million; 0.800%— excess over $250 million. Global Bond Fund Global Bond Trust (JHT) 0.700%—at all asset levels. Global High Yield Fund N/A 0.825%— first $250 million; 0.790%— next $500 million; and 0.770%— excess over $750 million. Global Infrastructure Fund N/A 0.850%— first $250 million; 0.800%— excess over $250 million. Global Real Estate Fund N/A 0.950%—first $500 million; 0.925%—next $250 million; and 0.900%—excess over $750 million. Global Timber Fund N/A 0.850%— first $250 million; 0.800%— excess over $250 million. Heritage Fund (formerly, Vista Fund) Heritage Trust (JHT) 0.850%—first $400 million; 0.825%—next $600 million; and 0.800%—excess over $1 billion. High Income Fund High Income Trust (JHT) 0.725%—first $150 million; 0.675%—between $150 million and $500 million; 0.650%—between $500 million and $2.5billion; and 0.600%—excess over $2.5billion. High Yield Fund High Yield Trust (JHT) 0.700%—first $500 million; and 0.650%—excess over $500 million. Income Fund JHT Income Trust International Value Trust Global Trust Mutual Shares Trust JHF II International Small Cap Fund International Value Fund Global Fund Mutual Shares Fund 1.075% first $50 million; 0.915% next $150 million; 0.825% next $300 million; and 0.800% excess over $500 million When Aggregate Net Assets exceed $500 million, the advisory fee is 0.800% on all net assets of the Income Fund. Index 500 Fund 500 Index Trust (JHT) 0.470%—first $500 million; and 0.460%—excess over $500 million International Equity Index Fund International Equity Index Trust A (JHT) 0.550%—first $100 million; and 0.530%—excess over $100 million. International Growth Stock Fund International Growth Stock Trust (JHT) 0.850%— first $250 million; 0.800% — next $500 million; and 0.750%— excess over $750 million. International Opportunities Fund International Opportunities Trust (JHT) 0.900%—first $750 million; 0.850%—between $750 million and $1.5 billion; and 0.800%—excess over $1.5 billion. International Small Cap Fund N/A 1.050%—first $200 million; 0.950%—next $300 million; and 0.850%—excess over $500 million. International Small Company Fund International Small Company Trust (JHT) 0.950%— at all asset levels. International Value Fund JHT Global Trust Income Trust International Value Trust Mutual Shares Trust JHF II Global Fund Income Fund International Small Cap Fund Mutual Shares Fund 0.950% first $150 million; 0.850% next $150 million; and 0.800% excess over $300 million When Aggregate Net Assets exceed $300 million, the advisory fee rate is 0.800% on all net assets. Investment Quality Bond Fund Investment Quality Bond Trust (JHT) 0.600%—first $500 million; and 0.550%—excess over $500 million. Large Cap Fund Large Cap Trust (JHT) 0.780%—first $250 million; 0.730%—next $250 million; 0.680%—next $250 million; and 0.650%—excess over $750 million. Large Cap Value Fund Large Cap Value Trust (JHT) 0.825%—first $500 million; 0.800%—next $500 million; 0.775%—next $500 million; 0.720%—next $500 million; and 0.700%—excess over $2 billion. Lifecycle Portfolios Lifecycle Trusts (JHT) See below Lifestyle Portfolios Lifestyle Trusts (JHT) See below Mid Cap Growth Index Fund N/A 0.530% first $50 million; 0.510% next $50 million; and 0.490% —excess over $100 million. Mid Cap Index Fund Mid Cap Index Trust (JHT) 0.490%—first $250 million; 0.480%—next $250 million; and 0.460%—excess over $500 million. Mid Cap Stock Fund Mid Cap Stock Trust (JHT) 0.875%—first $200 million; 0.850%—next $300 million; and 0.825%—excess over $500 million. Mid Cap Value Equity Fund Mid Cap Value Equity Trust (JHT) 0.875%—first $250 million; and 0.850%—next $250 million; 0.825%—next $500 million; and 0.800%—excess over $1 billion. Mid Cap Value Index Fund N/A 0.530% first $50 million; 0.510% next $50 million; and 0.490% —excess over $100 million. Mid Value Fund Mid Value Trust (JHT) 1.050%— first $50 million; 1.00%— excess over $50 million. Money Market Fund Money Market Trust (JHT) 0.500%—first $500 million; and 0.470%—excess over $500 million. Multi Sector Bond Fund N/A 0.740%— first $250 million; 0.700%— next $500 million; and 0.675%— excess over $750 million. Mutual Shares Fund N/A 0.960% on all assets. Natural Resources Fund Natural Resources Trust (JHT) 1.000%— first $1 billion; 0.975% — next $1 billion; 0.950%— excess over $2 billion. Optimized Value Fund Optimized Value Trust (JHT) 0.700%—first $500 million; 0.650%—next $500 million; and 0.600%—excess over $1 billion. Real Estate Equity Fund N/A 0.875%—first $250 million; 0.850%—next $250 million; and 0.825%—excess over $500 million. Real Estate Securities Fund Real Estate Securities Trust (JHT) 0.700%—at all asset levels. Real Return Bond Fund Real Return Bond Trust (JHT) 0.700%—first $1 billion; and 0.650%—excess over $1 billion. Retirement Distribution Portfolios N/A See below Retirement Portfolios N/A See below Science& Technology Fund Science & Technology Trust (JHT) 1.050%—first $500 million; and 1.000%—excess over $500 million. Short Term Government Income Fund Short Term Government Income Trust (JHT) 0.570%— first $250 million; and 0.550%— excess over $250 million. Small Cap Growth Fund Small Cap Growth Trust 1.100%—first $100 million; and 1.050%—excess over $100 million. Small Cap Index Fund Small Cap Index Trust (JHT) 0.490%—first $250 million; 0.480% next $250 million; and 0.460%—excess over $500 million. Small Cap Opportunities Fund Small Cap Opportunities Trust (JHT) 1.000%—first $500 million; 0.950%—next $500 million; 0.900%—next $1 billion.; and 0.850%—excess over $2 billion Small Cap Value Fund Small Cap Value Trust (JHT) 1.100%— first $100 million; 1.050% — next $500 million; and 1.000%— excess over $600 million Small Company Growth Fund JHT Small Company Growth Trust Small Cap Opportunities Trust International Growth Stock Trust Value Trust JHF II Small Cap Opportunities Fund International Growth Stock Fund Value Fund 1.050%— first $250 million; and 1.000%— excess over $250 million. The applicable rate is 1.000% on all net assets of the Small Company Growth Fund when the Aggregate Net Assets exceed $1 billion. Small Company Value Fund Small Company Value Trust (JHT) 1.050%—first $500 million; and 1.000%—excess over $500 million. Smaller Company Growth Fund Smaller Company Growth Trust (JHT) 1.100%— first $125 million; 1.050%— next $250 million; 1.00%— next $625 million; and 0.950%— excess over $1 billion. Spectrum Income Fund New Income Trust (JHT) 0.800%—first $250 million; and 0.725%—excess over $250 million. Strategic Bond Fund Strategic Bond Trust (JHT) 0.700%—first $500 million; and 0.650%—excess over $500 million. Strategic Income Opportunities Fund Strategic Income Opportunities Trust (JHT) 0.725%—first $500 million; and 0.650%—excess over $500 million. Technical Opportunities Fund N/A 1.350%— first $250 million; 1.300%— next $250 million; and 1.250%— excess over $500 million. Technical Opportunities Fund II N/A 1.100% — first $250 million; 1.050% — next $750 million; and 1.000% — over $1 billion. Total Bond Market Fund N/A 0.490%—first $500 million; and 0.470%—excess over $500 million. Total Return Fund Total Return Trust (JHT) See below Total Stock Market Index Fund Total Stock Market Index Trust (JHT) 0.490%—first $250 million; 0.480%—next $250 million; and 0.460%—excess over $500 million. U.S. High Yield Bond Fund U.S. High Yield Bond Trust (JHT) 0.750%—first $200 million; and 0.720%—excess over $200 million. U.S. Multi Sector Fund U.S. Multi Sector Trust (JHT) 0.780%—first $500 million; 0.760%—next $500 million; 0.750%—next $1.5 billion; and 0.740%—excess over $2.5 billion. Value Fund Value Trust (JHT) 0.750%—first $200 million; 0.725%—next $300 million; and 0.650%—excess over $500 million. Value & Restructuring Fund Value & Restructuring Trust (JHT) 0.825%—first $500 million; 0.800%—next $500 million; and 0.775%—excess over $1 billion. 3 Total Return Fund The Adviser shall serve as investment adviser for the Portfolio of the Trust listed below.
